UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2012 Commission File number 0-15078 GREENESTONE HEALTHCARE CORPORATION (Name of Small Business Issuer in its charter) Colorado (State or other jurisdiction of incorporation Identification No.) 84-1227328 (I.R.S. Employer of Incorporation Identification No.) Suite 300, 5734 Yonge Street, North York, Ontario, Canada M2M 4E7 (Address of principal executive offices) (416) 222-5501) (issuer's phone number) Securities registered under Section 12(b) of the Act: NONE Securities registered under Section 12(g) of the Act: Common Stock, $.01 Par Value (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-Q or any amendment to this Form 10-Q. [X] Issuer's revenues for its most recent fiscal year totaled: $1,678,804 and most recent quarter was $1,348,582 Documents Incorporated by Reference: None Transitional Small Business Disclosure Format: Yes X No. As of June 30, 2012, the Registrant had outstanding no shares of Convertible Preferred Stock, $1.00 par value issued and outstanding. The number of Shares of Common Stock Outstanding $.01 par value as ofJune 30 2012, was 23,767,535. GREENESTONE HEALTHCARE CORPORATION Index to Form 10-Q PART 1. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 1 Consolidated Interim Balance Sheets as of June 30, 2012, June 30, 2011 and December 31, 2011 2 Consolidated Interim Statement of Changes in Stockholders' Deficit 3 Consolidated Interim Statements of Operations for the Three Months Periods Ended June 30, 2012 and June 30, 2011, and the Six Month Periods Ended June 30, 2012 and June 30, 2011 4 Consolidated Interim Statements of Cash Flows for the Three Months Periods Ended June 30, 2012 and June 30, 2011 and the Six Month Periods Ended June 30, 2012 and June 30, 2011 5 Notes to the Consolidated Interim Financial Statements 6-19 Item 2. Management Discussion and Analysis 20 Item 3. Quantitative and Qualitative disclosure about Market Risk 21 Item 4. Controls and Procedures 21 PART 2. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 23 PART 1 GREENESTONE HEALTHCARE CORPORATION Consolidated Interim Financial Statements For the Six Months Ended June 30, 2012 (Expressed in U.S. $) Unaudited GREENESTONE HEALTHCARE CORPORATION Consolidated Interim Financial Statements For the Six Months Ended June 30, 2012 (Expressed in U.S. $) Unaudited CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Consolidated Interim Balance Sheets as of June 30, 2012, June 30, 2011 and December 31, 2011 2 Consolidated Interim Statements of Changes in Stockholders’ Deficit 3 Consolidated Interim Statements of Operations for the Three Months Periods Ended June 30, 2012 and June 30, 2011, and the Six Month Periods Ended June 30, 2012 and June 30, 2011 4 Consolidated Interim Statements of Cash Flows for the Three Months Periods Ended June 30, 2012 and June 30, 2011 and the Six Month Periods Ended June 30, 2012 and June 30, 2011 5 Notes to the Consolidated Interim Financial Statements 6 - 19 Report of Independent Registered Public Accounting Firm To the Shareholders of: GreeneStone Healthcare Corporation We have reviewed the accompanying interim Balance Sheet of GreeneStone Healthcare Corporation as of June 30, 2012, and the related interim Statements of Operations, Changes in Stockholders’ Deficit and Statements of Cash Flows for the three month period ended June 30, 2012 and six month period ended June 30, 2012. These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. The comparative June 30, 2011 figures have been reviewed by another independent registered public accounting firm. “Jarvis Ryan Associates” Chartered Accountants Mississauga, Ontario, Canada July 31, 2012 1 GREENESTONE HEALTHCARE CORPORATION Consolidated Interim Balance Sheet (Expressed in U.S. $) (Unaudited) June 30, June 30, December 31, (Unaudited) (Unaudited) ASSETS Current assets Cash $ $ $
